98 Ga. App. 588 (1958)
106 S.E.2d 176
JOHNSON
v.
JOHNSON.
37432.
Court of Appeals of Georgia.
Decided November 10, 1958.
*589 Frank A. Bowers, for plaintiff in error.
Harold Sheats, contra.
NICHOLS, Judge.
1. Where there is a conflict between the bill of exceptions and the record, the record controls. Hunt v. State, 64 Ga. App. 320 (13 S. E. 2d 117); Sims v. Hatcher & Wilkerson, 77 Ga. 389 (3) (3 S. E. 92); Howell v. Seigler, 89 Ga. App. 221 (3) (78 S. E. 2d 874).
2. "`It is not only the right but the duty of a reviewing . . . court to raise the question of its jurisdiction in all cases in which there may be any doubt as to the existence of such jurisdiction.'Durrell v. White, 198 Ga. 253 (31 S. E. 2d 461)." McKee v. Radcliffe, 88 Ga. App. 574 (1) (76 S. E. 2d 824).
3. The Act of 1957 (Ga. L. 1957, pp. 224, 244; Code, Ann., § 6-902), provides in part that bills of exception shall be tendered to the trial court within 30 days from the date of the judgment complained of. Unless the bill of exception is tendered within the time provided by law this court has no jurisdiction to pass upon it. See Wren v. Josey, 97 Ga. App. 593 (103 S. E. 2d 745); Capers v. Ball, 211 Ga. 502 (87 S. E. 2d 85); and Farmers & Traders Nat. Bank v. Willis, 122 Ga. 563 (50 S. E. 366).
4. In the present case, while the bill of exceptions refers to the judgment of the trial court dated July 15, 1958, the record discloses that such judgment was rendered on July 14, 1958, and that the bill of exceptions was not tendered to the trial judge until August 14, 1958, or until 31 days after the date of the judgment complained of. This court is without jurisdiction of the writ of error and it must be dismissed.
Writ of error dismissed. Felton, C. J., and Quillian, J., concur.